Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-25, the claims 1-25 recite a series for data stream processing.  Thus the claims are directed to a statutory category, because a series of data stream processing (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite partitioning a plurality of data records., processing the batch at least identifying a first plurality of fields.  The claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to process data stream.  This is abstract idea.  Further, at step 2B, the claims do not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, non-transitory computer, etc.) are claimed to perform their basic functions method and system for data stream processing. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson III et al. (U.S. Pub. 2020/0012647 A1).
With respect to claim 1, JohnsonIII et al. discloses a method comprising: 
partitioning a plurality of data records into a plurality of batches comprising (a) a first batch of data records and (b) a second batch of data records (i.e., “According to one embodiment, the computer-readable code is executable to create a plurality of micro-batches containing events of the first event type, store the plurality of micro-batches in a first data store, select the plurality of micro-batches from the first data store based on the first event type and coalesce the plurality of micro-batches from the first data store into a first partition in a second data store”(0009) and “Pipeline 112 partitions events into micro-batches to produce partitioned events 142”(0103)); 
processing the first batch at least (only one limitation below) by: 
i.e., “pipeline 112 can use an event schema 124 for an event type to create a table for storing a micro-batch, with the table having columns that correspond to schema fields in the event schema 124 for the event type” (0104)); 
analyzing a first set of values, associated with the particular field, in the first batch to determine a first inferred set of one or more field types corresponding to the particular field (i.e., “ An event schema 124 can comprise a collection of schema fields (schema attributes) that represent the event metadata fields or the event type.  A schema field object may include a name, data type and nullability classification. ABDS 102 may learn the event schema 124 for an event type (e.g., tuple identity) in a number of ways. In some instances, a user (e.g., tenant) may declare the event schema 124 for an event type using UI 116. In addition, or in the alternative, ABDS 102 may discover or infer the event schemas 124 for an event type. For example, an event schema 124 for an event type may be inferred from the data elements in events of the event type (0083) and metadata is value as claimed invention); 
indexing the first set of values in association with (a) the particular field (i.e., “ partitioner 220 may use the schema declared or discovered for the event type to create a table for storing a micro-batch of events of the event type, where the table has columns that correspond to schema fields for the event type. Partitioner 220 may also add system or housekeeping fields, such as micro-batch time and micro-batch id.” (0124)) and (b) a respective inferred field type of the first inferred set of field types ( d (i.e., “ An event schema 124 can comprise a collection of schema fields (schema attributes) that represent the event metadata fields or the event type.  A schema field object may include a name, data type and nullability classification. ABDS 102 may learn the event schema 124 for an event type (e.g., tuple identity) in a number of ways. In some instances, a user (e.g., tenant) may declare the event schema 124 for an event type using UI 116. In addition, or in the alternative, ABDS 102 may discover or infer the event schemas 124 for an event type. For example, an event schema 124 for an event type may be inferred from the data elements in events of the event type (0083) and metadata is value as claimed invention); 
processing the second batch at least (only one limitation below) by: 
identifying a second plurality of fields corresponding to the second batch, the second plurality of fields comprising the same particular field comprised in the first plurality of fields (fig. 2 and 3 explains with same particular field like name, datatype, etc. and i.e., “pipeline 112 can use an event schema 124 for an event type to create a table for storing a micro-batch, with the table having columns that correspond to schema fields in the event schema 124 for the event type” (0104) or “Schema discovery infers, for an event type, the event metadata fields (names, data types, nullability) that are present in the event schema for the event type”(0084)); 
analyzing a second set of values, associated with the particular field, in the second batch to determine a second inferred set of one or more field types corresponding to the particular field, wherein the first inferred set of one or more field types corresponding to the particular field is different than the second inferred set of one or more field types corresponding to the particular field (i.e., “ a particular event 106 of an event type may omit fields or attribute values for which that event does not have a value. Analyzing a larger collection of homogeneous events can allow pipeline 112 to union event metadata fields across multiple events of an event type to more accurately determine the event schema for the event type. Pipeline 112 may parse the events in a collection of homogenous events to identify the unique event metadata fields across multiple events and union those unique attributes to determine the schema. In some embodiments, the schema preserves the relationship between attributes.” (0084) and Examiner asserts analyzing l pipeline with across multiple event of an event type or “other data types” so depend time “time stamp” of pipeline, there are different event type at different time or different set of data value, for example, “In addition to data types supported by an underlying format, such as JSON, schema discovery may infer other data types. For example, schema discovery may support specification of dates and timestamps as specially formatted JSON strings based on industry standards, such as ISO 860 ”(0087) and fig 3A-C shows the datatype for first event 150 conforming to a first schema 158 and second event 180 conforming to a second schema 168 with different data type ); and
indexing the second set of values in association with (a) the particular field and (b) a respective inferred field type of the second inferred set of field types (i.e., “ if a first version of a schema for a schema source/schema type uses the attribute “email” and a second version of the schema uses the attribute “contact” to hold the same type of information (e.g., customer email address), the user may create a mapping from “email” and “contact” to a common field name (such as “email address”) so that queries on “email address” search the “email” attribute values of events according to the first version of the schema and “contact” attribute values of events according to the second version of the schema”(0095)).  
With respect to claim 2, Johnson III et al. discloses wherein: the first inferred set of field types, corresponding to the particular field, comprises two or more field types (fig. 3B shows 2 types); and the second inferred set of field types, corresponding to the particular field consists of a single field type (fig. 3D shows single field type).  
With respect to claim 3, JohnsonIII et al. discloses wherein analyzing the first set of values, associated with the particular field, in the first batch to determine a first i.e., “partitioner 220 may use the schema declared or discovered for the event type to create a table for storing a micro-batch of events of the event type, where the table has columns that correspond to schema fields for the event type. Partitioner 220 may also add system or housekeeping fields, such as micro-batch time and micro-batch id.”(0124)).  
With respect to claim 6, Johnson III et al. discloses wherein further comprising receiving the plurality of data records in a data stream, wherein the plurality of data records are partitioned into the first batch and the second batch concurrent with receipt of additional data records via the data stream (i.e., “ ABDS 102 may infer a tenant id and add the appropriate tenant id to each event 106. ABDS 102 adds events 106 to an event hub 110 from which the events can be ingested by a pipeline 112 for processing. ABDS 102 may include many instances of pipeline 112 (or portions of pipeline) at the same time to provide a highly concurrent event processing system”(0081)).  
With respect to claim 7, Johnson III et al. discloses further comprising inferring a first schema for the first batch based on the first plurality of fields and a second schema for the second batch based on the second plurality of fields ((i.e., “ An event schema 124 can comprise a collection of schema fields (schema attributes) that represent the event metadata fields or the event type.  A schema field object may include a name, data type and nullability classification. ABDS 102 may learn the event schema 124 for an event type (e.g., tuple identity) in a number of ways. In some instances, a user (e.g., tenant) may declare the event schema 124 for an event type using UI 116. In addition, or in the alternative, ABDS 102 may discover or infer the event schemas 124 for an event type. For example, an event schema 124 for an event type may be inferred from the data elements in events of the event type (0083) and metadata is value as claimed invention); 
i.e., “ An event collection may be considered to be complete based on a variety of factors. According to one embodiment, an event collection can be considered complete if the elapsed time associated with the event collection has reached a threshold. As another example, the event collection may be considered complete if the event collection file has reached a threshold size”(0152)).  
With respect to claim 9, Johnson III et al. discloses wherein the plurality of data records are received in a single data stream, wherein the first plurality of fields is identical to the second plurality of fields(i.e., “Applying the analysis rule to the first aggregation may comprise applying a relational function or a relational transformation to events in the first aggregation.”(0012) and “An event schema can specify, for example, event metadata field names, the event metadata field data types and event metadata field nullability classifications (e.g., whether each field is required (non-nullable) and optional (nullable)). An event schema may also describe relationships between event metadata fields (e.g., nesting and scoping) and other aspects of an event's structure. Given an event schema, a system may determine whether a particular event complies with that event schema. Conversely, an event schema may be used to compose a compliant event. Events of an event type conform to the same schema.” (0066))., and wherein a first set of types corresponding to the first plurality of fields is not identical to a second set of types corresponding to the second plurality of fields (figs. 3A-C shows each types associated with batch (first and second) are independent depend on timestamp of the data stream)  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C 103(a) as being unpatentable over Johnson III et al. (U.S. Pub. 2020/0012647 A1) in view of Chen et al. (U.S. Pub. 2020/0202127 A1)
With respect to claim 4, Johnson III et al. discloses wherein analyzing the first set of values, associated with the particular field, in the first batch to determine a first inferred set of one or more field types corresponding to the particular field comprises: identifying a number of field types corresponding to the particular field (fig. 3A shows filed name and corresponding to the field type); but Johnson III et al. does not explicitly disclose inferring a type of each field type of the number of field types by applying a machine learning model.  However, Chen et al. discloses inferring a type of each field type of the number of field types by applying a machine learning model (i.e., “. A more random batching of the data may help to decouple the data and improve training of machine learning model. Batches are cycled through the deep machine learning model, at crop field estimating instruction block 177, until all batches of predicted yield data are processed” (0157)).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Chen et al.’s feature to process 0007).
Claims 5 is rejected under 35 U.S.C 103(a) as being unpatentable over Johnson III et al. (U.S. Pub. 2020/0012647 A1) in view of Siebel et al. (U.S. Pub. 2017/0006135 A1).
With respect to claim 5, Johnson III et al. discloses wherein analyzing the first set of values, associated with the particular field, in the first batch to determine a first inferred set of one or more field types corresponding to the particular field (i.e., “a particular event 106 of an event type may omit fields or attribute values for which that event does not have a value. Analyzing a larger collection of homogeneous events can allow pipeline 112 to union event metadata fields across multiple events of an event type to more accurately determine the event schema for the event type. Pipeline 112 may parse the events in a collection of homogenous events to identify the unique event metadata fields across multiple events and union those unique attributes to determine the schema. In some embodiments, the schema preserves the relationship between attributes.” (0084) and Examiner asserts analyzing l pipeline with across multiple event of an event type or “other data types” so depend time “time stamp” of pipeline, there are different event type at different time or different set of data value, for example, “In addition to data types supported by an underlying format, such as JSON, schema discovery may infer other data types. For example, schema discovery may support specification of dates and timestamps as specially formatted JSON strings based on industry standards, such as ISO 860”(0087) and fig 3A-C shows the datatype for first event 150 conforming to a first schema 158 and second event 180 conforming to a second schema 168 with different data type ) but Johnson III et al. does not explicitly disclose comprises: selecting a value of the first batch using statistical sampling; and applying regular expression analysis to the value to determine a type of the value (i.e., “operational machine learning, and analytics can be used in a closed loop to control the devices being monitored. Real-time streaming with in-line or operationalized analytics and machine learning will enhance business operations and enable near-real-time decision making not possible by applying traditional business intelligence against batch oriented data warehouses” (0052) and “The machine learning and predictions module 3217 can implement one or more varieties of machine learning algorithms to enhance analytics on industry data. The machine learning and predictions module 3217 can perform a variety of functions, such as processing basic statistics, such as summary statistics, correlations, stratified sampling, hypothesis testing, and random data generation;” (0590)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Siebel et al.’s feature to process big data analysis and machine learning to process the volume for the stated purpose has been well known in the art as evidenced by teaching of Siebel et al (0046).
With respect to claims 10-25, the claims 10-25 are rejected as claims 1-9 above since the claims 10-25 are similar as claims 1-9 above but different form.
Citation of Pertinent References
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. 2008/0066019 A1 discloses compact batch viewing techniques for use in batch process 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        March 12, 2022